

116 HR 5222 IH: Helping Student Parents Succeed Act
U.S. House of Representatives
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5222IN THE HOUSE OF REPRESENTATIVESNovember 21, 2019Mr. Allred (for himself and Mr. Trone) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish notification requirements for policies
			 concerning expectant and parenting students, and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping Student Parents Succeed Act. 2.Expectant and parenting students policiesSection 485 of the Higher Education Act of 1965 (20 18 U.S.C. 1092) is amended by adding at the end the following:
			
 (n)Expectant and parenting students policiesEach institution of higher education participating in any program under this title shall develop and make available, including on the institution’s website, a statement of policy concerning expectant and parenting students, which shall include, at a minimum—
 (1)the institution’s policy regarding leaves of absence related to pregnancy (and related medical conditions), and the birth or adoption of a child, which shall include—
 (A)any policies related to the availability of parental leave; and (B)options, including time requirements, for making up missed work for students who take a leave of absence;
 (2)information regarding lactation accommodations available to students; (3)a description of the process for requesting accommodations, and the type of accommodations available to expectant and parenting students, including—
 (A)information on accommodations for pregnancy-related medical conditions; and (B)information on accommodations for students who have parental responsibilities;
 (4)information regarding financial aid eligibility for expectant and parenting students, including— (A)the availability of dependent care allowances for a parenting student for the purposes of determining the student’s cost of attendance;
 (B)the ability to change dependency status, including during an award year, following the birth of a child;
 (C)the availability of and eligibility requirements for any emergency financial aid programs provided by the institution; and
 (D)an explanation of the effect that a leave of absence may have on a student’s demonstration of satisfactory academic progress, including for the purposes of eligibility to participate in financial aid programs under this title;
 (5)information on available student support services, programs, and community resources, such as academic advising, child care (including child care subsidy and assistance programs), housing (including housing subsidies and utility assistance programs), food (including food assistance programs), public benefits, health care, health insurance, mental health, transportation benefits, mentoring, and other services available for expectant and parenting students, both on-campus and in the community, and under local, State, and Federal law;
 (6)information regarding the availability of on-campus housing that permits students to live with dependents;
 (7)information on the rights and protections that are guaranteed to expectant and parenting students under applicable Federal and State laws;
 (8)the institution’s procedures for addressing complaints under title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.), including procedures for reporting complaints under such title;
 (9)the institution’s procedures for addressing complaints alleging discrimination based on a pregnancy-related disability under section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.) or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), including procedures for reporting complaints under such laws; and
 (10)the contact information for the institution’s Office of Accessibility, the institution’s Title IX coordinator, and any other relevant staff members who serve as a point of contact for, or offer services available to, expectant and parenting students..
		